DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/22 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pauls et al. (US 2007/0281868 – cited previously) in view of Crews (US 2003/0092584 – cited previously).
With respect to independent claim 1, Pauls et al. discloses a method comprising: 
providing an emulsion treatment fluid comprising: 
	a continuous phase comprising a non-oleaginous fluid ([0030]);
	an internal phase comprising an oleaginous fluid ([0030]); and
		a thermodynamic hydrate inhibitor ([0037]); and
	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0010]).
	Pauls et al. discloses wherein suggested thermodynamic inhibitors include methanol, mutual solvents, MEG, DEG and glycols ([0037]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  
Crews suggests thermodynamic inhibitors used in well treatment fluids to include the same inhibitors suggested by Pauls et al., and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Pauls et al. since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Pauls et al., one having ordinary skill in the art would recognize the optimal amount thereof to employ as including an amount greater than about 5% by weight of the treatment fluid given the teachings of Crews and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
With respect to depending claim 2, Pauls et al. discloses the method as set forth above with respect to claim 1, and, further, for a thermodynamic hydrate inhibitor including a chemical as instantly disclosed by Applicant ([0037]), as well as as claimed, in view of Crews as set forth above.  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of the same chemical as the thermodynamic hydrate inhibitor in the method of Pauls et al. and Pauls et al. in view of Crews would allow for such absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Pauls et al. and Pauls et al. in view of Crews would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Pauls et al. and Pauls et al. in view of Crews, and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to further depending claims 3-5, wherein Applicant further defines such “allowing” as raising or lowering of at least one of a temperature or a pressure at which gas hydrates begin to form in the emulsion treatment fluid, and, further, wherein such comprises lowering the temperature at which gas hydrates form or raising the pressure at which gas hydrates begin to form as claimed, as noted above, Pauls et al. discloses the same thermodynamic inhibitors disclosed by Applicant and further suggests that which is instantly claimed in claim 1 in view of Crews.  As such, when including in an emulsion treatment fluid introduced into a wellbore, it is the position of the Office such would shift the hydrate formation phase boundary in the manner as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Pauls et al. and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to dependent claim 8, Pauls et al. discloses the method as set forth above with respect to independent claim 1.  The reference, however, fails to define the wellbore as a subsea wellbore as instantly claimed.  Crews suggests well fracturing fluids that include hydrate inhibitors, including those suggested by Pauls et al., therein, wherein such fracturing fluids are used in deepwater completions beneath the sea floor (abstract; [0002]).  The inclusion of the gas hydrate forming species in the treatment fluids used therein therein prevents gas hydrate precipitation and plugging as the fluids are transported through environments of different temperature and pressure ([0038]).  Since Pauls et al. suggests the inclusion of the gas hydrate inhibitor within the well treatment fluids disclosed therein, and, hence the compatibility thereof in such a fluid, it would have been obvious to one having ordinary skill in the art to try such a fluid in a subsea wellbore in order to treat such a subsea wellbore with a fluid that includes elements capable of preventing gas hydrate precipitation and plugging.
With respect to dependent claim 9, Pauls et al. discloses wherein the emulsion treatment fluid includes hydrate inhibitors including thermodynamic inhibitors, kinetic inhibitors and anti-agglomerates ([0037]).  Although silent to explicitly providing for a combination of the thermodynamic inhibitor and anti-agglomerate, it is the position of the Office that Pauls et al. suggests the compatibility of each with the emulsion treatment fluid.  Additionally, Crews suggests well treatment fluids that include at least two different types of gas hydrate inhibitors for the purpose of providing one that stays in solution while the other can become a part of polymer accumulation including a filter cake; such allows for the solution phase to be readily flowed back with the produced reservoir fluids while the polymeric gas hydrate inhibitor serves as a slower and more prolonged gas hydrate agent during production ([0057]).  Such a combination would be provided for by a thermodynamic inhibitor and anti-agglomerate inhibitor ([0054]-[0056]).  As such, it would have been obvious to one having ordinary skill in the art to further include an anti-agglomerate inhibitor in the emulsion treatment fluid of Pauls et al. in order to further provide prolonged gas hydrate inhibition during production. 
	With respect to further dependent claim 10, Crews suggests anti-agglomerate surfactants that include fatty acid surfactants and other surfactants, as well as various phosphonates ([0056]).  Although silent to a surfactant from the group as claimed, it is the position of the Office that the use of the instantly claimed surfactants would have been obvious to one having ordinary skill in the art in view of the suggestions provided for by Crews, i.e., “other” surfactants, since such surfactants are well known anti-agglomerate hydrate inhibitors used in the art.  As such, the Examiner hereby takes Official Notice in that one having ordinary skill in the art would recognize the instantly claimed surfactants as known alternative anti-agglomerate hydrate inhibiting surfactants to employ in order to disrupt crystal organization of development by physically interfering as the crystal form and join one another ([0054]).
Claims 1-5, 8-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2013/0175046 – cited previously) in view of Crews.
With respect to independent claim 1, Morrison discloses a method comprising:
providing an emulsion treatment fluid comprising:
	a continuous phase comprising a non-oleaginous fluid ([0027]);
	an internal phase comprising an oleaginous fluid ([0027]); and
	a thermodynamic hydrate inhibitor ([0029]); and 
introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0013]; [0036]-[0037]).
Morrison suggests the inclusion of thermodynamic hydrate inhibitors as an additive wherein one skilled in the art would recognize the appropriate concentration thereof to include ([0029]).  Suggested known thermodynamic inhibitors include methanol and/or various glycols ([0008]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  Crews suggests thermodynamic inhibitors used in well treatment fluids to include some of the same inhibitors suggested by Morrison, and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Morrison since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Morrison, one having ordinary skill in the art would recognize the optimal amount thereof to employ since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
With respect to dependent claim 2, Morrison discloses the method as set forth above with respect to claim 1, and, further, for the inclusion of a thermodynamic hydrate inhibitor ([0029]), including that which is instantly claimed, in view of Crews, as set forth above.  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of the thermodynamic hydrate inhibitor in the method of Morrison would provide for such an allowance absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Morrison would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to further depending claims 3-5, wherein Applicant further defines such “allowing” as raising or lowering of at least one of a temperature or a pressure at which gas hydrates begin to form in the emulsion treatment fluid, and, further, wherein such comprises lowering the temperature at which gas hydrates form or raising the pressure at which gas hydrates begin to form as claimed, as noted above, Morrison in view of Crews provides for the same thermodynamic inhibitors used by Applicant and, as such, when including in an emulsion treatment fluid introduced into a wellbore, it is the position of the Office such would shift the hydrate formation phase boundary in the manner as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, with regard to the lowering of the temperature, Lachance et al. suggests wherein THIs can reduce the temperature at which gas hydrates begin to form by at least 1.5-25 degrees Celsius ([0048]).  As such, one of ordinary skill would recognize the optimal temperature lowering to provide for when including a THI in the treatment fluid of Morrison in order to effectively prevent the formation of gas hydrates therewith.
With respect to dependent claim 8, Morrison discloses wherein the wellbore is a subsea wellbore ([0038]).
With respect to dependent claim 9, Morrison discloses wherein the emulsion treatment fluid further comprises an anti-agglomerate hydrate inhibitor ([0023]).
With respect to further dependent claim 10, Morrison discloses wherein the anti-agglomerate for use may include zwitterionic surfactants/polymers, amphoteric polymers, alkylamide surfactants, polypropoxylates, and the like, or any combination thereof ([0023]). Although silent to wherein such is selected from the group as instantly claimed, the Examiner hereby takes Official Notice in that when using a zwitterionic surfactants/polymers or amphoteric polymers, as suggested by Morrison, one of ordinary skill in the art would recognize the instantly claimed surfactants as suitable forms thereof since quaternary ammonium surfactants, phosphonium surfactants, betaine surfactants and/or amine oxide surfactants are known examples of zwitterionic and amphoteric surfactants used in the art and therefore would be recognized options to choose from for use as an anti-agglomerate in the method of Morrison.

With respect to independent claim 16, Morrison discloses a method comprising:
providing an emulsion drilling fluid comprising:
	a continuous phase comprising a non-oleaginous fluid ([0027]);
	an internal phase comprising an oleaginous fluid ([0027]); and
	a thermodynamic hydrate inhibitor ([0029]); and 
using the drilling fluid to drill at least a portion of a wellbore penetrating at least a portion of a subterranean formation ([0013]; [0036]-[0037]); and 
producing a hydrocarbon fluid comprising an inhibitor from the subterranean formation ([0037]).
Morrison suggests the inclusion of thermodynamic hydrate inhibitors as an additive wherein one skilled in the art would recognize the appropriate concentration thereof to include ([0029]).  Suggested known thermodynamic inhibitors include methanol and/or various glycols ([0008]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  Crews suggests thermodynamic inhibitors used in well treatment fluids to include some of the same inhibitors suggested by Morrison, and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Morrison since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Morrison, one having ordinary skill in the art would recognize the optimal amount thereof to employ since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
 With respect to depending claim 17, Morrison discloses the method as set forth above with respect to claim 16, and, further, in view of Crews, for the inclusion of a thermodynamic hydrate inhibitor instantly claimed ([0029]).  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of a thermodynamic hydrate inhibitor in the method of Morrison, in view of Crews, would provide for such an allowance absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Morrison would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to dependent claim 18, Morrison discloses wherein the wellbore is a subsea wellbore ([0038]).
With respect to dependent claim 20, Morrison discloses wherein the drilling fluid may further include anti-agglomerate hydrate inhibitors ([0023]).  The reference further suggests where one of ordinary skill in the art would understand the applicability, appropriate concentrations and compatibility issues of the various additives for a given application ([0029]).  As such, although silent to the presence of the anti-agglomerate in the internal phase, given the suggestion of Morrison where one of ordinary skill would understand the compatibility issues of the various additives, one having ordinary skill in the art would recognize the suitable phase in which to include the anti-agglomerate in order to avoid any incompatibility thereof with the oil in water emulsion drilling fluid.
Response to Arguments
Applicant’s arguments and amendments made with respect to the 35 USC 112(a) rejections as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to delete the recycling limitation from each of the independent claims.  The 35 USC 112 rejections as set forth therein have been withdrawn. 
The Examiner notes, the rejection of claim 1 and its dependents as anticipated by Paul as set forth in the initial non-final office action has been reconsidered in view of the deletion of the recycling step; a new grounds of rejection has been presented with respect to Paul in view of Crews in view of Applicant’s amendments added to independent claim 1.
8.	Applicant’s arguments with respect to the rejections of claims as unpatentable over Morrison in view of Lachance et al. have been fully considered; the Examiner notes, the rejection in view of Lachance et al. has been withdrawn due to the deletion of the recycling step in each of the independent claims.  However, the rejection of each of the independent claims has been reconsidered in view of Crews, as previously applied to dependent claim 7.
Applicant notes the grounds of rejection with respect to Crews and asserts the final office action provides no rationale for combining Morrison with Crews beyond the statement that doing so would “yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy” and that such is nothing more than a conclusory statement that fails to identify a real reason why a person of ordinary skill in the art would combine the teachings of Morrison and Crews.
The Examiner respectfully disagrees.  Morrison clearly discloses in [0029] wherein treatment fluid may include additives and further lists one such additive as a thermodynamic gas hydrate inhibitor.  Morrison further discloses in this paragraph wherein one skilled in the art should understand the applicability and appropriate concentrations to use.  Lastly, Morrison suggests within the background wherein known thermodynamic gas hydrate inhibitors used in the art include methanol and glycol ([0008]).  Crews discloses the three general categories of gas hydrate inhibitors to include thermodynamic gas hydrate inhibitors, wherein examples of such include alcohols, glycols and electrolytes which are used for the purpose of lowering the chemical potential of water and the hydrogen bond energy, which requires additional cooling before hydrates will begin to form, analogous to antifreeze ([0054]).  The reference then continues with exemplary thermodynamic inhibitors used for such purposes, and includes a list that includes various divalent ion salts, as well as methanol and glycol ([0055]).  As such, the Examiner maintains that the use of a divalent salt thermodynamic hydrate inhibitor as suggested by Crews would have been obvious to one having ordinary skill in the art to try as the thermodynamic hydrate inhibitor additive in Morrison since “[A] person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.”  In the current instance, Crews clearly teaches a finite number of possibilities of thermodynamic hydrate inhibitors that are known for use in well treatment fluids and it is the position of the Office that to choose a divalent salt from such a list in Crews as the thermodynamic gas hydrate inhibitor for use in the method of Morrison would thus have been obvious to one having ordinary skill in the art.  The Examiner notes, the predictable result listed in the office action is indeed the purpose for which a thermodynamic gas hydrate inhibitor is used and as such, when using a chemical known for use as such, one would expect to achieve such results therewith.
With regard to Applicant’s further comments pertaining to nothing in Morrison as suggesting a range as presently found in independent claims 1 and 16, the Examiner respectfully disagrees.  The claims each instantly require an amount of inhibitor of greater than about 5 %  by weight of the treatment fluid.  The Examiner notes the extensiveness of such a range.  Furthermore, Morrison discloses wherein when an additive such as a thermodynamic gas hydrate inhibitor is included, one of ordinary skill in the art would recognize the appropriate concentrations thereof ([0029]).  Additionally, Crews suggests the use of the instantly claimed divalent salt thermodynamic gas hydrate inhibitor in an amount of up to about 30% (see rejection above), and, therefore, suggests an amount overlapping and encompassing the range as instantly claimed.  As such, the rejection is maintained.
The Examiner further acknowledges Applicant’s comments pertaining to Morrison as relating to methods of using kinetic gas hydrate inhibitors in subterranean operations in [0010].  However, the reference clearly states wherein thermodynamic gas hydrate inhibitors can be included therewith, and, as such, the position is maintained.
Should Applicant intend the thermodynamic gas hydrate inhibitor be used, for example, without the kinetic gas hydrate inhibitors of Morrison and/or as the main type of gas hydrate inhibitor in a treatment fluid, clarification of such within the claims is advised.  
Applicant’s comments pertaining to the modification of the treatment fluids of Oliveira to include the degradable materials of Bustos does not appear to be related to the current rejection, and, as such, the rejections of the instant claims are maintained on the grounds of record as set forth above. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/12/22